Citation Nr: 0123831	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased evaluation for allergic rhinitis, 
currently rated as 10 percent disabling.

Entitlement to an increased (compensable) evaluation for 
tension headaches.

Entitlement to an increased (compensable) evaluation for 
status post hemorrhoidectomy.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1989 to May 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that resumed a 
10 percent evaluation for mechanical low back pain, assigned 
a zero percent evaluation for allergic rhinitis, assigned a 
zero percent evaluation for tension headaches, and resumed a 
zero percent evaluation for status post hemorrhoidectomy.  It 
was determined that the evidence was insufficient to evaluate 
those disabilities from January 1994 to February 1997.  The 
veteran appealed for higher evaluations for those conditions.  
In a September 1999 decision, the Board granted a 20 percent 
evaluation for the low back disorder.  At that time, the 
Board also remanded the other issues to the RO for additional 
development.

An October 2000 RO rating decision increased the evaluation 
for the allergic rhinitis from zero to 10 percent.  Since the 
maximum schedular rating for this condition has not been 
assigned, the issue of entitlement to an increased evaluation 
for allergic rhinitis is still for appellate consideration.  
AB v. Brown, 6 Vet. App. 35 (1993).  This issue will be 
addressed in the remand section of this decision.  


FINDINGS OF FACT

1.  The veteran's headache condition is manifested primarily 
by daily headaches that last from an hour to all day; the 
headaches are not shown to cause prostration.

2.  The status post hemorrhoidectomy is manifested primarily 
by several subacute hemorrhoids and variceal blood vessels in 
the rectal canal evidencing frequent recurrences of 
hemorrhoids; persistent bleeding with anemia or fissure is 
not found.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for tension 
headaches are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, Code 8100 (2000).

2.  The criteria for an increased evaluation of 10 percent 
for status post hemorrhoidectomy are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.114 Code 7336 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from April 1989 to May 1991.

Service medical records show that the veteran had complaints 
of headaches.  In March 1990, he underwent a hemorrhoidectomy 
for recurring hemorrhoids.  A preservice history of 
hemorrhoids was noted in the report of that surgery.  
Hemorrhoids were not found on the veteran's medical 
examination in February 1989 for entry into service.

An October 1991 RO rating decision granted service connection 
for tension headaches and assigned a 10 percent evaluation 
for this condition, effective from May 1991; and granted 
service connection for status post hemorrhoidectomy based on 
aggravation (a history of preservice hemorrhoids was noted in 
service) and assigned a zero percent evaluation for this 
condition, effective from May 1991.

A VA document shows that the veteran failed to report for a 
medical examination in November 1993 to determine the 
severity of his tension headaches and status post 
hemorrhoidectomy.  A November 1993 RO rating decision notes 
that the veteran had no static disabilities with protected 
evaluations.

A report of contact between a VA employee and the veteran in 
November 1993 shows that he failed to report for VA medical 
examination earlier in that month because of a family 
emergency.  He requested another examination.

In a December 1993 letter, the RO notified the veteran that 
he had to report for a scheduled VA medical examination in 
order to determine the current severity of his disabilities.  
He was notified that his compensation payments would be 
stopped if he did not report for the scheduled examination.

A VA document shows that the veteran failed to report for VA 
medical examinations scheduled in December 1993.

In a January 1994 letter, the RO notified the veteran that 
his compensation payments were suspended effective from 
January 1994 for failing to report for VA medical 
examination.  He was notified to contact the RO if he was now 
willing to report for VA examination.

In a March 1994 letter, the RO notified the veteran that his 
compensation payments had been stopped effective from January 
1994 because he failed to report for VA examination.

In correspondence received in February 1997, the veteran 
notified the RO that he was willing to report for VA medical 
examination.  He requested reevaluation of his service-
connected disabilities.

VA and private medical reports shows that the veteran was 
treated and evaluated for various conditions in the late 
1980's, 1990's, and 2000.  The more salient medical reports 
with regard to the claims being considered in this appeal are 
discussed below.  These medical records show that the veteran 
was seen for occasional complaints of headaches and that 
hemorrhoids were occasionally found.  The records do not show 
significant treatment for the headaches.

The veteran underwent a VA neurological examination in July 
1997.  He stated that he had headaches on a daily basis and 
that they lasted an hour.  The headaches were reportedly in 
the frontal area.  He described the headaches as a sharp pain 
that initially started out throbbing and then became steady.  
He reported that the headaches seemed to be aggravated by his 
back pain and relieved by Tylenol, Flexeril, and lying down.  
No neurological deficits were found.  The diagnosis was 
headaches with no neurological sequelae.

A private medical report shows that the veteran had large 
prolapsing ulcerated internal and external hemorrhoids with 
an open wound in the right anterior hemorrhoid.  It did not 
appear to be a typical anal fissure, but just a tear inside a 
hemorrhoid that most likely had previously been thrombosed.  
He underwent internal and external hemorrhoidectomy and 
fissurectomy in July 1998.

The veteran testified at a video conference before the 
undersigned in January 1999.  His testimony was to the effect 
that he had headaches 2 or 3 times per week that lasted 
several hours, that he treated his headaches with medication 
such as Tylenol, and that the headaches were associated with 
his back and sinus conditions.  He testified to the effect 
that he had undergone hemorrhoidectomy in 1998 and still had 
some anal bleeding.

The veteran underwent a VA neurological examination in March 
2000.  He stated that he had headaches about one or 2 times 
per day that lasted anywhere from a few hours to all day.  He 
reported that the pain was located mainly in the frontal area 
and sometimes behind his eyes and also in the occipital area.  
The headaches were described as steady, throbbing pain.  He 
reported that the headaches seemed to occur when he had 
trouble with his sinuses.  No neurological deficits were 
found.  The diagnosis was mixed sinus and tension headaches.

The veteran underwent a VA compensation examination in March 
2000 to determine the severity of his hemorrhoids.  A history 
of 2 hemorrhoid operations was noted.  He stated that he 
still had problems with constant rectal itch that was present 
pretty much all of the time.  He reported using a variety of 
medications, creams, salves, etc.  He used sitz baths 2 or 3 
time per week to try to alleviate some of the symptoms and 
used a salve given to him by his primary physician at the VA 
medical facility.  He reported having very small amounts of 
bright red blood on the toilet paper with bowel movements, 
post defecation, at least one or 2 times a week.  There were 
several subacute hemorrhoids and obvious variceal blood 
vessels in the rectal canal.  There was no obvious lesion 
noted and no obvious acute thrombosed hemorrhoid.  The 
diagnosis was rectal hemorrhoids, recurrent, status post 
hemorrhoidectomy times 2 with residual symptoms.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims for 
increased evaluations for headaches and status post 
hemorrhoidectomy.  He has been provided with VA examinations 
to determine the current severity of those disorders and he 
has been provided with a statement of the case and a 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the his 
claim, that essentially notifies him of the evidence needed 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran has been 
given the opportunity to submit written argument.  In a 
February 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in the development of any relevant evidence.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claims as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent rating.  A 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation for migraine 
headaches requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, Code 
8100.

A review of the record reveals that an October 1991 RO rating 
decision granted service connection for tension headaches and 
assigned a 10 percent rating for this condition, effective 
from May 1991.  The veteran failed to report for VA 
examinations in November and December 1993 scheduled to 
determine the severity of the headaches, and after due 
process was given to the veteran his compensation payments 
for this disorder was stopped, effective from January 1994.  
A November 1997 RO rating decision reevaluated the headaches 
and assigned a zero percent evaluation for this condition, 
effective from February 1997.  This rating decision also 
determined that the evidence was insufficient to evaluate the 
headaches from January 1994 to February 1997.  Those RO 
actions were taken in accordance with applicable regulatory 
provisions.  38 C.F.R. §§ 3.158, 3.330, and 3.655(c) (2000).  
The veteran now asserts that the headaches are more severe 
than currently evaluated.

The medical evidence shows that the veteran has occasional 
complaints of headaches, usually associated with flare-ups of 
rhinitis/sinusitis, but does not show significant treatment 
for this tension headaches.  The veteran's testimony 
indicates that he takes Tylenol and similar medication for 
the headaches and this testimony is corroborated by the 
reports of his VA neurological examinations in July 1997 and 
March 2000.  At the July 1997 VA neurological examination, he 
reported daily headaches that lasted about one hour.  At the 
March 2000 VA neurological examination, he reported 2 
headaches per day that lasted from an hour to all day.  The 
reports of those examinations were negative for neurological 
deficits.

After consideration of all the evidence, the Board finds that 
the veteran's tension headaches are manifested by reportedly 
daily headaches that last from an hour to all day.  The 
evidence, however, does not show that he has "characteristic 
prostrating attacks."  These would surely appear in the 
medical records.  Under the circumstances, the Board finds 
that the evidence does not show symptoms of tension headaches 
to support the assignment of a compensable evaluation for 
this condition under the provisions of diagnostic code 8100.  
However, headaches associated with his rhinitis/sinusitis may 
be considered in rating that disability.

The preponderance of the evidence is against the claim for an 
increased evaluation for headaches, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With regard to the claim for an increased evaluation for 
status post hemorrhoidectomy, a noncompensable evaluation is 
warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent evaluation requires large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
requires hemorrhoids with persistent bleeding and secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Code 7336.

Service connection may be granted for a disability based on 
aggravation by active service.  In such cases, the rating for 
the particular disability reflects only the degree of 
disability over and above the degree existing at the time of 
entrance into service.  It is necessary, therefore, in such 
cases to deduct from the present degree of disability, the 
degree of the disability, if ascertainable, existing at the 
time of entrance into service, in terms of the rating 
schedule, except if the disability is total (100 percent) no 
deduction will be made.  If the degree of disability at the 
time of entrance into the service is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§ 4.22 (2000).  

A private medical report shows that the veteran underwent 
surgery in 1998 for large prolapsing ulcerated internal and 
external hemorrhoids with an open wound in the right anterior 
hemorrhoid.  The report of this surgery notes that the wound 
did not appear to be a typical anal fissure, but just a tear 
inside a hemorrhoid that most likely had previously been 
thrombosed.  At the video conference before the undersigned 
in January 1999, he testified to the effect that he still had 
some anal bleeding.  The report of his VA medical examination 
in March 2000 reveals that he had several subacute 
hemorrhoids and obvious variceal blood vessels in the rectal 
canal at that time.

After consideration of all the evidence, the Board finds that 
the status post hemorrhoidectomy is manifested primarily by 
several subacute hemorrhoids and variceal blood vessels in 
the rectal canal evidencing frequent recurrences of 
hemorrhoids and that a 10 percent rating for this condition 
under diagnostic code 7336 would best represent the veteran's 
disability picture.  38 C.F.R. § 4.7.  Since the hemorrhoids 
were considered zero percent disabling at the time of his 
entrance into service, no deduction from this evaluation is 
required.  The evidence does not show hemorrhoids that cause 
persistent bleeding with anemia or fissure to support a 
rating in excess of 10 percent under that diagnostic code.


ORDER

An increased evaluation for headaches is denied.

An increased evaluation of 10 percent for status post 
hemorrhoidectomy is granted, subject to the regulations 
applicable to the payment of monetary benefits.


REMAND

VA medical records of the veteran's treatment and evaluations 
in 2000 and 2001 were received in 2001.  These records show 
treatment and evaluation for nasal problems that were not 
considered in the evaluation of the allergic rhinitis.  Nor 
does the record show that the veteran has waived initial 
consideration of this evidence by the RO.  Due process 
requires that the RO consider all records and provide the 
veteran with a related supplemental statement of the case.  
38 C.F.R. § 20.1304(c) (2000).

In view of the above, the case is REMANDED to the RO for the 
following actions:

The RO should review the veteran's claim 
for an increased evaluation for allergic 
rhinitis.  Sinusitis and headaches 
associated with this condition should be 
considered in the rating.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him.  He should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



	

 

